Citation Nr: 1209036	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-29 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial increased rating for status post resection of the right upper lung lobe due to cancer with scar and asbestosis, currently rated as 100 percent disabling prior to January 1, 2008 and 30 percent disabling thereafter.  

2.  Entitlement to an initial increased rating for esophageal cancer, status post excision with scar, rated as 100 percent disabling prior to February 1, 2008 and 10 percent disabling thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent for a scar of the left lateral neck associated with esophageal cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, February 2009, and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Seattle, Washington.  Jurisdiction over the claims file is currently held by the Seattle RO. 

In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.    

The Board finds that the claim for entitlement to an initial rating in excess of 10 percent for a scar of the left lateral neck is properly on appeal at this time.  The separate 10 percent rating was assigned in a September 2011 rating decision as part of the underlying disability of residuals of esophageal cancer.  The Veteran filed a March 2009 notice of disagreement regarding the initial rating assigned his residuals of cancer which included scarring.  Therefore, the initial rating for the Veteran's left neck scar is considered part of the appeal for a higher rating for the residuals of his esophageal cancer.  




FINDINGS OF FACT

1.  The pulmonary residuals of lung cancer status post resection of the right upper lung lobe manifest a Forced Expiratory Volume in one second (FEV-1) of 56 percent predicted and Forced Vital Capacity (FVC) of 79 percent predicted.  

2.  Residual scars of the Veteran's resection of the right upper lung lobe are nontender, superficial, stable, do not involve an area greater than 929 square (sq) centimeters (cm), and do not result in limitation of motion.

3.  The Veteran's epigastric residuals of esophageal cancer most nearly approximate epigastric distress with pyrosis and regurgitation productive of considerable impairment of health.

4.  The Veteran's scar of the left lateral measures over 13 cm long and does not encompass an area greater than 77 sq cm or result in limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for status post resection of the right upper lung lobe due to cancer with scar and asbestosis is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-04 (2003); 38 C.F.R. § 4.97, Diagnostic Codes, 6819, 6833, 6845 (2011).

2.  The criteria for an increased 30 percent rating, but not higher, for esophageal cancer status post excision with scar from February 1, 2008 are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Codes 7343, 7346.

3.  The criteria for an initial rating in excess of 10 percent for a scar of the left lateral neck associated with esophageal cancer are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7800-04 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that increased initial ratings are warranted for his residuals of cancer in the lung and esophagus.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As a preliminary matter, the Board notes that the Veteran's lung and esophageal cancer are rated as 100 percent disabling prior to January 1, 2008 and February 1, 2008, respectively.  This represents the maximum possible schedular rating and the Board cannot assign a higher rating during these periods.  Furthermore, while the April 2011 VA contract examiner characterized the Veteran's lung and esophageal cancers as "active," the record as a whole establishes that the Veteran's cancers are clearly in remission and extending the 100 percent schedular ratings under Diagnostic Codes 6819 and 7343 for malignant neoplasms of the respiratory and digestive systems is not warranted.  X-rays and CTs dated throughout the claims period are negative for evidence of cancer recurrence and the Veteran's VA and contract physicians have universally found that his cancers are in remission.  Additionally, although the April 2011 examiner described the Veteran's cancers as active, the examiner also noted that the Veteran's treatment for malignancy had completed six months ago and residuals were limited to subjective complaints such as shortness of breath and trouble swallowing solid food.  Thus, the Board concludes that total schedular ratings for malignant neoplasms of the respiratory and digestive system are clearly not warranted during the periods beginning January 1, 2008 and February 1, 2008.  See 38 C.F.R. §§ 4.97, 4.114, Diagnostic Codes 6819, 7343 (2011). 


Residuals of Lung Cancer

Entitlement to service connection for right upper lobe non-small cell lung cancer was granted in the April 2008 rating decision on appeal.  An initial 100 percent evaluation was assigned for the period prior to January 1, 2008, with a 10 percent evaluation assigned thereafter.  In an October 2008 rating decision, an increased 30 percent evaluation was assigned from January 1, 2008, and the disability was recharacterized as status post resection of the right upper lobe due to cancer with scar.  As the Veteran is currently in receipt of a maximum 100 percent rating for the period prior to January 1, 2008, the Board will limit its consideration of whether an increased rating is possible for the period beginning January 1, 2008.

The October 2008 rating decision did not specify the diagnostic code used to assign the current 30 percent evaluation for the residuals of the Veteran's lung cancer.   However, review of the analysis portion of the October 2008 rating decision indicates that the RO utilized the criteria associated with Diagnostic Code 6844 for rating post-surgical residuals of a lobectomy.  This diagnostic code uses the General Rating Formula for Restrictive Lung Disease and provides for a 30 percent evaluation with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent evaluation is warranted with FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 6847.
As the Veteran's lung cancer was service-connected based on his in-service exposure to asbestos, the Board will also consider whether a higher rating is possible under Diagnostic Code 6833 for asbestosis.  Under this diagnostic code, FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.  FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation is rated 60 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6833.

The Board notes that 38 C.F.R. § 4.96 lists some special provisions that apply to the evaluation of respiratory conditions.  This section provides that a DLCO test is not necessarily required as long as the examiner states why it would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When evaluating based on pulmonary function tests (PFT's), post-bronchodilator results are used to apply the evaluation criteria unless they are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).

The Board finds that a rating in excess of 30 percent is not warranted for the Veteran's lung cancer status post resection of the right upper lung lobe.  The Veteran was provided PFT's during VA contract examinations in July 2008 and April 2011 and as part of his treatment at the Seattle VAMC in March 2011.  The July 2008 PFT showed the most severe readings with a FVC of 79 percent predicted and a FEV-1 of 56 percent predicted, both post-bronchodilator.  These readings clearly do not most nearly approximate the criteria associated with an increased rating under the general rating formula for restrictive lung disease or Diagnostic Code 6833.  

The Veteran has also reported some subjective symptoms associated with his lung cancer residuals.  During the December 2011 hearing, he testified that he experiences shortness of breath on exertion, problems breathing at night, and in general felt that the clinical findings regarding his lung resection did not adequately portray his functional impairment.  The Board has considered the Veteran's testimony, but notes that the July 2008 and April 2011 VA contract examiners found that there was no discrepancy between the Veteran's PFT results and physical examination.  The Veteran also reported similar subjective symptoms to the contract examiners as during the December 2011 hearing.  Further, the Veteran testified that he was satisfied with the 30 percent evaluation assigned to the residuals of his lung cancer-though the issue was not explicitly withdrawn from appeal.  
The Veteran's service-connected residuals of lung cancer also include scarring associated with the right upper lobe resection that was performed in June 2007.  As the scars could be productive of separate and distinct symptoms, the Board will consider whether a separate rating is warranted for the service-connected scarring.  See 4.14, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The criteria for evaluating scars were revised during the pendency of this appeal effective October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  As the Veteran's claim for an increased rating was pending before the change of criteria effective October, 28, 2008, it will not be evaluated under the current criteria for rating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2011)).  

The Board finds that none of the Veteran's scars associated with his June 2007 upper right lobe resection warrant separate compensable ratings.  The July 2008 and April 2011 VA contract examiners identified several scars on the thorax resulting from the surgery, but the scars were universally confined to the chest, nontender, superficial, stable, did not involve an area greater than 929 sq. cm, and did not result in limitation of motion.  Separate compensable ratings are therefore not possible under Diagnostic Codes 7800-05 (2003).

In sum, it is clear that the Veteran's residuals of lung cancer status post resection of the right upper lung lube most nearly approximate the current 30 percent rating.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Residuals of Esophageal Cancer

Service connection for esophageal cancer, status post excision with scar, was granted in the February 2009 rating decision on appeal.  An initial 100 percent evaluation was assigned for the period prior to February 1, 2008 with a 10 percent evaluation assigned thereafter.  A separate 10 percent evaluation was assigned in a September 2011 rating decision for a scar of the lateral neck also effective February 1, 2008.  

Prior to February 1, 2008, the Veteran was in receipt of a 100 percent evaluation for his esophageal cancer, and a higher schedular rating is not possible during this period.  Furthermore, the Veteran testified during the December 2011 hearing that the grant of a 30 percent rating for his residuals of esophageal cancer would satisfy his appeal.  A claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, a claimant can choose to limit the appeal to a claim for less than the maximum rating.  See Id at 35.  Thus, the Board will limit its consideration to whether a 30 percent rating is warranted for the Veteran's residuals of esophageal cancer for the period beginning February 1, 2008.  

The Veteran's disability is currently rated as 10 percent disabling  by analogy to Diagnostic Code 7346 pertaining to hiatal hernias.  Under this diagnostic code, a hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

After review of the evidence, the Board finds that an increased 30 percent evaluation is appropriate under Diagnostic Code 7346.  Treatment records from the Seattle VA Medical Center (VAMC) establish that the Veteran underwent a surgical excision of his esophagus in July 2007 as a result of esophageal cancer.  Since that time, he has consistently complained of swallowing problems with solid and liquid foods and spontaneous regurgitation.  VA contract physicians who examined the Veteran in July 2008 and April 2011 found that he had trouble swallowing and noted the Veteran had experienced weight loss since his surgery.  Additionally, during an April 2009 gastroenterological consultation at the VAMC, the Veteran reported experiencing regurgitation following meals since his surgery with occasional episodes of epigastric or retrosternal burning.  The record therefore establishes the presence of epigastric distress, pyrosis, and regurgitation that has occurred since the Veteran's July 2007 surgery.  The Board also finds that the Veteran's treatment records and December 2011 testimony establish that his weight loss, change in diet, and problems swallowing food most nearly approximate considerable impairment of health.  Therefore, the Veteran's disability most nearly approximates a 30 percent evaluation beginning February 1, 2008 under Diagnostic Code 7346.  This constitutes a full grant of the benefits before the Board in light of the Veteran's December 2011 testimony limiting his appeal to consideration of a 30 percent evaluation.  

With respect to the Veteran's left lateral neck scar, the Board finds that an increased rating is not appropriate.  As discussed above, the Veteran's scars must be rated under the pre-2008 version of the criteria as the current claim was pending at the time of the change that went into effect on October 23, 2008.  The current separate 10 percent evaluation for the Veteran's neck scar was assigned under Diagnostic Code 7800, pertaining to scars of the head, face, or neck.  Under this diagnostic code, a 10 percent rating is appropriate with one characteristic of disfigurement; in this case, the Veteran's scar was found by the July 2008 and February 2011 VA examiners to be 13 cm or more in length.  The scar has not manifested any of the other characteristics of disfigurement listed in Note (1) following 38 C.F.R. § 4.118, Diagnostic Code 7800, and there is no evidence of tissue loss or distortion or asymmetry of the Veteran's features due to the scar.  Thus, an increased rating is not warranted under Diagnostic Code 7800 (2003).  

An increased rating is also not warranted under the other criteria for rating scars.  The Veteran is currently in receipt of the maximum rating possible under Diagnostic Codes 7802, 7803, and 7804 (2003), and the neck scar clearly does not encompass an area approximating 77 sq cm to allow for an increased rating under the criteria for deep scars.  38 C.F.R. § 4.118, Diagnostic Code 7801. 
Finally, the April 2011 VA examiner specifically found that the Veteran's neck scar was not productive of any limitation of motion or function, and rating the scar under Diagnostic Code 7801 (2003) is therefore not appropriate.  

Thus, the Veteran's residuals of esophageal cancer warrant a 30 percent evaluation under Diagnostic Code 7346 for epigastric symptoms and a separate 10 percent evaluation under Diagnostic Code 7800 for a surgical scar of the left neck.  The Board has considered whether there is any other schedular basis for granting a higher rating for the Veteran's scars, but has found none.  As noted above, the grant of a 30 percent rating for epigastric residuals of the esophageal cancer from February 1, 2008 is a full grant of the issue on appeal.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Court (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's residuals of lung and esophageal cancer are manifested by symptoms such as shortness of breath, difficulty swallowing, and surgical scars.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and there is no medical evidence that the Veteran's disabilities have interfered with his ability to obtain and retain employment.  The Veteran has also not stated that he is unable to work due to the residuals of his service-connected lung and esophageal cancer.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided proper VA contract examinations in July 2008 and April 2011.  

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not identified any private treatment records that could support his claims for increased ratings.  A September 2010 entry in the Veteran's VA treatment records indicates that he was referred to a private pulmonologist in August 2010 who found that his lung cancer was not associated with asbestos exposure.  While the original private examination report is not included in the claims file, the Veteran's VA physician included a summary of the private doctor's findings including the results of the August 2010 PFT.  Therefore, the Board finds that remanding the claim for additional evidentiary development is not required by the duty to assist, especially in light of the Veteran's testimony in December 2011 that he was satisfied by the current 30 percent evaluation for his residuals of lung cancer.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to an initial increased rating for status post resection of the right upper lung lobe due to cancer with scar and asbestosis, currently rated as 100 percent disabling prior to January 1, 2008 and 30 percent disabling thereafter, is denied.  

Entitlement to an increased 30 percent rating, but not higher, for esophageal cancer, status post excision with scar from February 1, 2008 is granted. 

Entitlement to an initial rating in excess of 10 percent for a scar of the left lateral neck associated with esophageal cancer is denied. 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


